Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "the clinical ICD code C" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the clinical ICD code" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the clinical ICD code" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-13, 15, 21-23, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Enzmann et al. (US 2017/0053074).

Regarding Claim 1, Enzmann discloses a radiology workstation comprising: 
at least one display component (Fig. 2, 76, Enzmann); 
at least one user input device ([0076], “a device capable of executing the instructions and communicating with input/output interfaces and/or peripheral devices,” Enzmann); and 
at least one microprocessor programmed to generate a contextual ranking of clinical codes for a context received via the at least one user input device and to display information pertaining to the contextual ranking as a ranked list or table on the display component of the radiology workstation (Fig. 2, 68, [0056], [0057], Fig. 4, and Table 1 in Page 7: “bListToAList (_bList) … Convert a list of categorical scores to radiologist assessments … aList(list):assessments … result(list): birad scores… _mapTo List(tempMap) … Convert keys in a map to a sorted list … _bList(list): birad scores … result(list): assessments … tempMap(map): a map … tempList(list): sorted list; and also Fig. 3E and 3F shows results “1594,” “1076,” 
wherein the contextual ranking is computed by the microprocessor from (i) statistics of occurrences of the clinical codes in radiology reports contained in a radiology reports database including at least a number of clinical history sections of radiology reports ([0038], “With respect to radiology reports 60, each institution may likely have its own standards and formats for radiology reports. At most institutions, radiology reports are semi-structured, free-text documents that are divided into sections and sentences. Sections may be delineated by headings such as "Clinical information", "Technique", "Findings", and "Impressions". The impressions section typically contains information regarding the radiological diagnosis,” wherein the clinical information sections corresponds to the clinical history sections claimed; Enzmann) satisfying the context from which the clinical code is extracted ([0048], “a large collection of radiology reports are manually reviewed, enumerating words that are related to the aforementioned categories; the result of this process is a collection of terms associated with each category. Given a new sentence, the number of times words in the sentence matches a specific category are then counted. Three outcomes may occur: 1) an exact match, in which the matching category is assigned; 2) some of the words match, in which the category with the most frequency of matching words are assigned; or 3) no terms match, in which the sentence is categorized as ‘unassignable;’” wherein the number of words is another example of statistics of occurrences as claimed; Fig. 2, 60, and [0055], “the number of exams” and “DD;” Enzmann) and (ii) statistics of the clinical codes in problem lists contained in a problem lists database and satisfying the context (Fig. 2, 70, and [0055], “total number of pathology exams” and “TD;” Enzmann). 



Regarding Claim 3, Enzmann discloses a radiology workstation of claim 1 wherein the context includes at least one of an anatomical section and an imaging modality (Fig. 3A, Enzmann). 

Regarding Claim 4, Enzmann discloses a radiology workstation of claim 1 wherein the contextual ranking of a clinical code is computed from statistics of occurrences of the clinical codes in radiology reports contained in a radiology reports database including at least: 
a number of clinical history sections of radiology reports satisfying the context from which the clinical code is extracted ([0038], “With respect to radiology reports 60, each institution may likely have its own standards and formats for radiology reports. At most institutions, radiology reports are semi-structured, free-text documents that are divided into sections and sentences. Sections may be delineated by headings such as "Clinical information", "Technique", "Findings", and "Impressions". The impressions section typically contains information regarding the radiological diagnosis,” wherein the clinical information sections corresponds to the clinical history sections claimed; Table 1 in Pages 7-10, and [0037], Enzmann); 
a total number of reports satisfying the context (Table 1 in Pages 7-10, and [0037], Enzmann); 

a total number of problem lists satisfying the context (Table 1 in Pages 7-10, and [0037], Enzmann). 

Regarding Claim 5, Enzmann discloses a radiology workstation of claim 1 wherein the microprocessor is programmed to generate the statistics of occurrences of the clinical codes in radiology reports by extracting the clinical code from radiology reports by performing natural language processing to identify phrases representing one or more clinical concepts corresponding to the clinical code ([0050], [0065], and [0078], Ezmann). 

Regarding Claim 6, Enzmann discloses a radiology workstation of claim 1 wherein the clinical codes are International Statistical Classification of Diseases and Related Health Problems (ICD) codes ([0050], Enzmann). 

Regarding Claim 9, Enzmann discloses a non-transitory computer readable medium carrying software to control at least one processor to perform an image acquisition method, the method including: 
generating a contextual ranking of International statistical Classification of Diseases and Related Health Problems (ICD) ([0050], Enzmann) codes for a context received via at least one user input device of a radiology workstation (Fig. 2, 68, [0056], [0057], Fig. 4, and Table 1 in Page 7: “bListToAList (_bList) … Convert a list of categorical scores to radiologist assessments … aList(list):assessments … result(list): birad scores… _mapTo List(tempMap) … Convert keys 
displaying information pertaining to the contextual ranking on a display component of the radiology workstation (Fig. 2, 68, [0056], [0057], Fig. 4, and Table 1 in Page 7: “bListToAList (_bList) … Convert a list of categorical scores to radiologist assessments … aList(list):assessments … result(list): birad scores… _mapTo List(tempMap) … Convert keys in a map to a sorted list … _bList(list): birad scores … result(list): assessments … tempMap(map): a map … tempList(list): sorted list, and also Fig. 3E and 3F shows results “1594,” “1076,” “484,” and “201,” “101,” “67” ordered (or ranked) from high to low Enzmann); 
wherein the contextual ranking is generated from (i) statistics of occurrences of the ICD codes in radiology reports contained in a radiology reports database including at least a number of clinical history sections of radiology reports ([0038], “With respect to radiology reports 60, each institution may likely have its own standards and formats for radiology reports. At most institutions, radiology reports are semi-structured, free-text documents that are divided into sections and sentences. Sections may be delineated by headings such as "Clinical information", "Technique", "Findings", and "Impressions". The impressions section typically contains information regarding the radiological diagnosis,” wherein the clinical information sections corresponds to the clinical history sections claimed; Enzmann) satisfying the context from which the clinical code is extracted ([0048], “a large collection of radiology reports are manually reviewed, enumerating words that are related to the aforementioned categories; the result of this process is a collection of terms associated with each category. Given a new sentence, the number of times words in the sentence matches a specific category are then counted. Three outcomes may occur: 1) an exact match, in which the matching category is assigned; 2) some of the words 

Regarding Claim 10, Enzmann discloses a non-transitory computer readable medium of claim 9, further including: 
receiving the context by receiving a selection of a radiology examination via the at least one user input device wherein the context is a context of the selected radiology examination (Fig. 3A, [0018], Enzmann). 

Regarding Claim 11, Enzmann discloses a non-transitory computer readable medium of claim 9, wherein the context includes at least one of an anatomical section and an imaging modality (Fig. 3A, Enzmann). 

Regarding Claim 12, Enzmann discloses a non-transitory computer readable medium of claim 9, further including: 
generating the contextual ranking of an ICD code from statistics of occurrences of the ICD codes in radiology reports contained in a radiology reports database including at least (Table 1 in Pages 7-10, and [0037], Enzmann): 

a total number of reports satisfying the context (Table 1 in Pages 7-10, and [0037], Enzmann); 
a number of problem lists satisfying the context that contain the clinical ICD code (Table 1 in Pages 7-10, and [0037], Enzmann); and 
a total number of problem lists satisfying the context (Table 1 in Pages 7-10, and [0037], Enzmann). 

Regarding Claim 13, Enzmann discloses a non-transitory computer readable medium of claim 9, further including: 
generating the statistics of occurrences of the ICD codes in radiology reports by extracting the clinical ICD code from radiology reports by performing natural language processing to identify phrases representing one or more clinical concepts corresponding to the ICD code ([0050], [0065], and [0078], Ezmann). 


Regarding Claim 15, Enzmann discloses a non-transitory computer readable medium of claim 9, further including: 
displaying the contextual ranking as a ranked list or table on the display component of the radiology workstation (Fig. 2, 68, [0056], [0057], Fig. 4, and Table 1 in Page 7: “bListToAList (_bList) … Convert a list of categorical scores to radiologist assessments … aList(list):assessments … result(list): birad scores… _mapTo List(tempMap) … Convert keys in a map to a sorted list … _bList(list): birad scores … result(list): assessments … tempMap(map): a map … tempList(list): sorted list, Enzmann). 

Regarding Claim 21, Enzmann discloses a radiology workstation, comprising: at least one display component; at least one user input device; and at least one microprocessor programmed to:
generate a contextual ranking of clinical codes for a context received via the at least one user input device and to display information pertaining to the contextual ranking on the display component of the radiology workstation (Fig. 2, 68, [0056], [0057], Fig. 4, and Table 1 in Page 7: “bListToAList (_bList) … Convert a list of categorical scores to radiologist assessments … aList(list):assessments … result(list): birad scores… _mapTo List(tempMap) … Convert keys in a map to a sorted list … _bList(list): birad scores … result(list): assessments … tempMap(map): a map … tempList(list): sorted list; and also Fig. 3E and 3F shows results “1594,” “1076,” “484,” and “201,” “101,” “67” ordered (or ranked) from high to low; Enzmann); and
generate statistics of occurrences of the clinical codes in radiology reports by extracting a clinical code from radiology reports by performing natural language processing to identify 
wherein the contextual ranking is computed by the microprocessor from (i) statistics of occurrences of the clinical codes in radiology reports contained in a radiology reports database including at least a number of clinical history sections of radiology reports ([0038], “With respect to radiology reports 60, each institution may likely have its own standards and formats for radiology reports. At most institutions, radiology reports are semi-structured, free-text documents that are divided into sections and sentences. Sections may be delineated by headings such as "Clinical information", "Technique", "Findings", and "Impressions". The impressions section typically contains information regarding the radiological diagnosis,” wherein the clinical information sections corresponds to the clinical history sections claimed; Enzmann) satisfying the context from which the clinical code is extracted ([0048], “a large collection of radiology reports are manually reviewed, enumerating words that are related to the aforementioned categories; the result of this process is a collection of terms associated with each category. Given a new sentence, the number of times words in the sentence matches a specific category are then counted. Three outcomes may occur: 1) an exact match, in which the matching category is assigned; 2) some of the words match, in which the category with the most frequency of matching words are assigned; or 3) no terms match, in which the sentence is categorized as ‘unassignable;’” wherein the number of words is another example of statistics of occurrences as claimed; Fig. 2, 60, and [0055], “the number of exams” and “DD;” Enzmann) and (ii) statistics of the clinical codes in problem lists contained in a problem lists database and satisfying the context (Fig. 2, 70, and [0055], “total number of pathology exams” and “TD;” Enzmann).



Regarding Claim 23, Enzmann discloses a radiology workstation of claim 21, wherein the contextual ranking of a clinical code is computed from statistics of occurrences of the clinical codes in radiology reports contained in a radiology reports database including at least:
a number of clinical history sections of radiology reports satisfying the context from which the code C is extracted ([0038], “With respect to radiology reports 60, each institution may likely have its own standards and formats for radiology reports. At most institutions, radiology reports are semi-structured, free-text documents that are divided into sections and sentences. Sections may be delineated by headings such as "Clinical information", "Technique", "Findings", and "Impressions". The impressions section typically contains information regarding the radiological diagnosis,” wherein the clinical information sections corresponds to the clinical history sections claimed; Table 1 in Pages 7-10, and [0037], Enzmann);
a total number of reports satisfying the context (Table 1 in Pages 7-10, and [0037], Enzmann);
a number of problem lists satisfying the context that contain the clinical code (Table 1 in Pages 7-10, and [0037], Enzmann); and
a total number of problem lists satisfying the context (Table 1 in Pages 7-10, and [0037], Enzmann).

. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Enzmann et al. (US 2017/0053074) in view of Qian et al. (US 2014/0149407).

Regarding Claim 8, Enzmann discloses all the limitations as discussed above including a radiology workstation of claim 1 wherein the microprocessor is programmed to display information pertaining to the contextual ranking on the display component of the radiology workstation by ([0056]-[0058], Enzmann): 
displaying a medical report satisfying the context on the display component of the radiology workstation ([0056]-[0058], Enzmann).
Enzmann also disclose on the display component, a medical report (Fig. 3A-3G and 4, Enzmann).  However, Enzmann does not expressly disclose highlighting sentences or phrases of the medical report.  Qian discloses: on the display component, highlighting sentences or phrases of the medical report from which clinical codes with high relevance were extracted (Fig. 6, [0012] and [0052], Qian).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Enzmann by incorporating the step of highlighting sentences or phrases of the medical report, as disclosed by Qian, in order to be able to distinguish concepts or words from the remaining text. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claim 16, Enzmann/Qian discloses a non-transitory computer readable medium of claim 9, further including: 
displaying information pertaining to the contextual ranking on the display component of the radiology workstation by ([0056]-[0058], Enzmann): 

on the display component, highlighting sentences or phrases of the medical report from which ICD codes with high relevance were extracted ([0056]-[0058], Enzmann; and Fig. 6, [0012] and [0052], Qian).

Regarding Claim 24, Enzmann/Qian discloses a radiology workstation of claim 21, wherein the microprocessor is programmed to display information pertaining to the contextual ranking on the display component of the radiology workstation by ([0056]-[0058], Enzmann): 
displaying a medical report satisfying the context on the display component of the radiology workstation ([0056]-[0058], Enzmann); and 
on the display component, highlighting sentences or phrases of the medical report from which clinical codes with high relevance were extracted ([0056]-[0058], Enzmann; and Fig. 6, [0012] and [0052], Qian).

Response to Arguments
Applicant argues that the applied art fails to disclose; “display information pertaining to the contextual ranking as a ranked list or table on the display component of the radiology workstation.”
The Examiner respectfully disagrees.  The applied art does disclose: display information pertaining to the contextual ranking as a ranked list or table on the display component of the radiology workstation (Fig. 2, 68, [0056], [0057], Fig. 4, and Table 1 in Page 7: “bListToAList (_bList) … Convert a list of categorical scores to radiologist assessments … 

Applicant argues that the applied art fails to disclose; “the contextual ranking is computed by the microprocessor from (i) statistics of occurrences of the clinical codes in radiology reports contained in a radiology reports database including at least a number of clinical history sections of radiology reports satisfying the context from which the clinical code is extracted and (ii) statistics of the clinical codes in problem lists contained in a problem lists database and satisfying the context.”
The Examiner respectfully disagrees.  The applied art does disclose: the contextual ranking is computed by the microprocessor from (i) statistics of occurrences of the clinical codes in radiology reports contained in a radiology reports database including at least a number of clinical history sections of radiology reports ([0038], “With respect to radiology reports 60, each institution may likely have its own standards and formats for radiology reports. At most institutions, radiology reports are semi-structured, free-text documents that are divided into sections and sentences. Sections may be delineated by headings such as "Clinical information", "Technique", "Findings", and "Impressions". The impressions section typically contains information regarding the radiological diagnosis,” wherein the clinical information sections corresponds to the clinical history sections claimed; Enzmann) satisfying the context from which the clinical code is extracted ([0048], “a large collection of radiology reports are manually 

Applicant argues that the applied art fails to disclose; “generating a contextual ranking of International statistical Classification of Diseases and Related Health Problems (ICD) codes for a context received via at least one user input device of a radiology workstation; and displaying information pertaining to the contextual ranking on a display component of the radiology workstation; wherein the contextual ranking is generated from (i) statistics of occurrences of the ICD codes in radiology reports contained in a radiology reports database including at least a number of clinical history sections of radiology reports satisfying the context from which the clinical code is extracted and (ii) statistics of the ICD codes in problem lists contained in a problem lists database and satisfying the context.”
The Examiner respectfully disagrees.  The applied art does disclose: generating a contextual ranking of International statistical Classification of Diseases and Related Health Problems (ICD) ([0050], Enzmann) codes for a context received via at least one user input 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
December 10, 2021